DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending in this Application. 
Request for Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered. 
Response to amendments/Argument
Applicant’s argument/remarks, on pages 8-9, with respect to rejections to claims 1-20 under 35 USC § 102(a)(1)/(2) and 103(a) have been fully considered and are persuasive. Therefore, rejections to claims have been withdrawn.
	On page 8, the Applicant argues that:
 	“A) independent claims 1, 7, and 14 provide, inter alia, that the plurality of semi-automated tasks include at least one manual action of the plurality of manual tasks and at least one automated action determined by the support system for execution by the building automation system, the at least one automated action including the support system collecting information from one or more sensors of the building automation system in response to requesting the building automation system to operate one or more field devices. Support for the added recitation of claims 1, 7, and 14 is provided by at least paragraph [0050] of the specification… The cited references do not disclose a building automation system and method that performs the amended limitations”.  
	B) For all of these automated features disclosed by Bhattacharya, the system
detects an issue and takes action in response to the detected issue, i.e., subsequent to detecting the issue. On the other hand, the claims of the subject application provide an action before the fault analysis”.
	C) Bhattacharya does not describe or suggest an automated action that includes the support system collecting information from one or more sensors of the building automation system in response to requesting the building automation system to operate one or more field devices, as required by claims 1, 7, and 14 as amended”.
	In response to arguments A and C, the arguments are persuasive with respect to the reference Bhattacharya since this reference does not teach or suggest the argued limitations. However, while Bhattacharya clearly taught implementing automatic actions to fix or repair a fault, it did not teach the automated action involved the operating of field devices and the collection of sensor data after the operation.  However, Petty teaches a system to performing further automatic tests and collect data after the tests are performed in order to verify that the actions takes corrected the fault.  
	In response to argument B), the arguments are not persuasive. The instant invention clearly taches that the action (semiautomatic or manual) is provided after the fault analysis (see step 508 fault detection and analysis and steps 512 and 514 the actions takes after the analysis and not before the fault analysis.      
	However, in order to further prosecute this case, new references have been used that clearly teaches the amended limitations and they are applied to the same field of endeavor. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 10-12, 14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya (WO 2019018009) in view of Sinha et al (US 10739029) and Chen et al (US 20160178229).
	As per claim 1, Bhattacharya  teaches a system for automated building management assistance (see [0003]: "building management system…for monitoring equipment status, the building management system comprising a processing circuit…The processing circuit is further configured to generate a work order based on the one or more diagnostics. The processing circuit is further configured to cause the work order to include task details for resolving the one or more faults, wherein the task details are based on the one or more diagnostics associated with the one or more fault”; also, see Fig. 4 #448,
#366, #428) comprising:
	a mobile device configured (see Fig. 4 mobile device 448 is a client device including a mobile device; see [0074] “Client device 368 can be a stationary terminal or a mobile device. For example, client device 368 can be…a laptop computer, a tablet, a smartphone, a PDA, or any other type of mobile or non-mobile device”) to provide a first message identifying a maintenance event for equipment at a particular building (see [0112] “The user interface 538 can be configured to display diagnostic information and/or work order information to a user e.g., a technician. The user interface 538 may allow for a user to interact with various diagnostics 532 and/or work orders 540 (e.g., enter an indication of a completed work order 540, view the various steps to resolving equipment faults, etc.). The user interface 538 may be configured to display the interfaces shown in FIGS. 7-10 and FIGS. 12-13”, thus, the mobile device provides a first message that identifies a work order/maintenance event at a particular location, see Fig. 13 location, building, floor, room and equipment), and receive a second message identifying completion of the maintenance event for the equipment at the particular building (see Fig. 13 is the user interface displayed at the mobile devices and shows work order status; also, see [0112] “The user interface 538 may allow for a user to interact with various diagnostics 532 and/or work orders 540 (e.g., enter an indication of a completed work order 540, view the various steps to resolving equipment faults, etc.)”; also, see [0110] “…Also, a technician can
indicate via the user interface 538 that the work order 540 is complete and in response the work order generator 534 can be configured to close the work order 540”, this status is shown in Fig. 13 the status is completed);
	a building automation system configured to provide fault detection and diagnostics relating to the maintenance event in response to receiving the first message (see Fig. 4 FDD system 416; also, see figure 11: "Diagnostic from the fault", paragraph [0045] “The building controller can be configured to perform dynamic work-order generation with adaptive diagnostic task details”; also, see [0046], [0093], [0103], [0112]); and
	a support system (see Fig. 5 diagnostic controller performs these functions) configured to identify a status of the maintenance event as a basic issue or an advanced issue based on the fault detection and diagnostics (the  status of the maintenance event has been broadly interpreted in light of the specification as a type of equipment issue/fault being basic/nominally/operational or advanced/at fault; Bhattacharya teaches [0102] “…If a rule is true, the piece of building equipment may be experiencing a fault 528 or otherwise is operating abnormally… As an example, there may be a rule that indicates that a room is not getting enough cooling…”; thus, this suggest an advanced issue or issues; also, see [0118] “if a particular fault 528 is determined, the diagnostic controller 530 can analyze  what sub-rules 520 and/or constants 516 are responsible for the fault 528 being triggered. Based on various fault reasons 614 that the diagnostic controller 530 can receive and/or store, the diagnostic controller 530 can be configured to identify particular reasons for the fault 528 occurring”, also, see fig. 10 and [0125] “The diagnostic controller 530 is shown to order the diagnostics 532 in order time that the diagnostic 532 has been active i.e., the time that the rule 524 has been triggered. As can be seen in FIG. 10, a particular ABU i.e., AHU-D has three different diagnostics 532. The top diagnostic 1002 indicates that a supply air setpoint has been lower than an air limit for 102.57 hours. Since this fault 528 has been active for the longest amount of time, it is at the top of the list to signify to a technician that this may be the most relevant fault of AHU-D...”, also, see Fig. 5 diagnostic controller receives sub-rules 520 including which determines a basic event/issues “0102 The rule may use sub-rules 520 such as is the AHU operational, whether the cooling mode on, and whether the airflow in a proper range”; also, see [0050] “…For example, the work order may indicate which pieces of equipment in a system are likely responsible for the fault. This may allow a user to diagnose a system piece by piece in order of pertinence”.), provide a plurality of manual tasks to the mobile device to address the maintenance event in response to identifying the status as the basic issue (see [0050] “to generate the work orders to include lists of actions to perform in resolving faults”; [0110] “Also, a technician can indicate via the user interface 538 that the work order 540 is complete and in response the work order generator 534 can be configured to close the work order 540”; also, see [0112]; also, see Fig. 12 the system asks the technician), and provide a plurality of semi-automated tasks to the mobile device to address the maintenance event in response to identifying the status as the advanced issue (see [0046] “The building controller can be configured to cause the work order to include where the fault of   the work order has occurred ( e.g., what building, what floor, what room) and further what tasks the technician needs to perform (e.g., what systems or values need to be tested or checked). The work order may indicate one or more faults…”; also, see [0126] “The diagnostics 532 may indicate that a particular piece of building equipment is experiencing a fault 528 and particular steps for trouble shooting and fixing the fault 528; also, see [0129] “The work order 504 further includes task details and reasons for the fault 528 occurring. In FIG. 13, the task details indicate that there is a calibration problem with an airflow sensor of the AHU),
	wherein the plurality of manual tasks include a plurality of manual actions to be executed at the equipment at the particular building based on interactions between the support system and the mobile device (see [0046] “the fault of the work order has occurred ( e.g., what building, what floor, what room) and further what tasks the
technician needs to perform (e.g., what systems or values need to be tested or checked). The work order may indicate one or more faults. A user may click or otherwise interact with the faults to view the causes for the fault and task details which may indicate to a technician how to resolve the fault…”; also, see [0050] “to generate the work orders to include lists of actions to perform in resolving faults”; [0110] “Also, a technician can indicate via the user interface 538 that the work order 540 is complete and in response the work order generator 534 can be configured to close the work order 540”; also, see [0112]; also, see Fig. 12 the system asks the technician”; the tasks are generated and placed or displayed on the user  interface to fix the faults and are based on the interaction between the mobile device and the automated support system), and
	wherein the plurality of semi-automated tasks include at least one manual action of the plurality of manual tasks (see 0046, 0110, 0112 and Fig. 12 teach or suggest show the manual tasks) and at least one automated action determined by the support system for execution by the building automation system (see [0046], “paragraph [0125]: “A technician can click on each of the diagnostic 532 in the diagnostic list 1000 to view information indicating why the fault 528 may have occurred. If the building controller 502 generates a work order 540 for AHU-D, the work order 540 may include the top diagnostic 1002 shown in FIG. 10 as a task for a technician”; also, see [0129] “The work order 504 further includes task details and reasons for the fault 528 occurring. In FIG. 13, the task details indicate that there is a calibration problem with an airflow sensor of the AHU”, the use manipulating the data, entering data, and transmitting data is a process that is semiautomatic; also, see [0050]; also, see [0087] “automatically changing setpoints”; 0093 “…automatically respond to detected faults.. The responses to detected or diagnosed faults can include…a maintenance scheduling system, or a control algorithm configured to attempt to repair the fault or to work-around the fault”, thus, automated action can be performed when faults occur),
	but Bhattacharya does not explicitly teach at least one automated action including the support system collecting information from one or more sensors of the building automation system in response to requesting the building automation system to operate one or more field devices.
	However, Sinha teaches a system comprising a support system implementing an automated action, the least one automated action including the support system requesting the building automation system to operate one or more field devices (see Col 1 line 63-67 to Col 2 lines 3 “in response to detecting a fault, the fault detection and correction agent/support system is configured to determine whether the fault can be corrected by opening or closing the valve. In response to determining the fault can be corrected by opening or closing the valve, the fault detection and correction agent is configured to correct the fault by operating the actuator to open or close the valve...”; also, see Col 12 lines 54-59 “FDD layer 416 may automatically diagnose and respond to detected faults. The responses to detected or diagnosed faults may include providing an alert message to a user, a maintenance scheduling system, or a control algorithm configured to attempt to repair the fault or to work-around the fault”; also, see Col 26 lines 36-67 “FDC agent 1052 can detect that fluid flowing through device 1022 to cooling coil 1032 is within the correct temperature range but not enough fluid is flowing through the device. In this case, an insufficient amount of chilled fluid is provided to cooling coil 1032 and insufficient cooling of a building space may result…. initiating a corrective action to be taken by another device in the HVAC system if the fault cannot be corrected by opening or closing the valve (step 1112)…”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Bhattacharya’s invention to include the support system implementing an automated action, the least one automated action including the support system requesting the building automation system to operate one or more field devices as taught by Sinha in order to correct or repair the fault automatically (see Col 12 lines 55-59). 
	While Sinha clearly teaches that the system collects sensor data and validates and verifies that the control strategies implemented in response to faults are working properly (see Col 12 lines 35-46 and 60-67), and while Bhattacharya clearly teaches collecting sensor data, Bhattacharya-Sinha does not explicitly teach collecting information from one or more sensors of the building automation system in response to requesting the building automation system to operate one or more field devices (in other words, Sinha does not explicitly verify if the correction action was successful or not or if the fault continues).  
	However, Chen teaches an HVAC building automation system comprising collecting information from one or more sensors of the building automation system in response to requesting the building automation system to operate one or more field devices (see [0010] “determining whether the sensor output increases more rapidly than a predetermined increase value, and performing a mitigation action including starting a blower and setting a damper to a venting position, to reduce the accumulation of refrigerant in the HVAC system; measuring voltage or current in the sensor when the blower is activated to determine if the refrigerant concentration decreases, measuring voltage or current in the sensor when the blower is activated to determine if the sensor output increase rate is diminishing, determining a fault based on whether the concentration of refrigerant continues to exceed a predetermined value or the sensor output increases after performing the mitigation action, and issuing an audible alarm and sending fault information if the fault is detected”; also, see [0033] “the mitigation actions include operating blower 114 and damper 118 to either add air to the system (dilution) or vent the contaminated air out of the system (e.g., via air vent 116), activate a warning or alarm system (issue audible, visual, wireless, etc. warnings), and/or shutting down one or more components of HVAC system 100”; also, see page 7 claim 18 “determining a fault based on whether the concentration of refrigerant continues to exceed a predetermined value or the sensor output increases after performing the mitigation action”; also, see [0038] and [0043]).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Bhattacharya-Sinha’s combination as taught above to include the function of collecting information from one or more sensors of the building automation system in response to requesting the building automation system to operate one or more field devices as taught by Chen in order to implement this function in the support system Bhattacharya-Sinha to verify that a fault continues or not after performing the mitigation action/automated action (see [0010] “determining a fault based on whether the concentration of refrigerant continues to exceed a predetermined value or the sensor output increases after performing the mitigation action”; also, see [0038]).	
	As per claim 5, Bhattacharya-Sinha-Chen teaches the system as described by claim 1, Bhattacharya further teaches wherein the fault detection and diagnostics provided by the building automation system includes at least one datum of the fault detection and diagnostics selected from a group consisting of
 	a current operating state of at least one unit of the building maintenance system (see Fig. 12, Fig. 13 diagnostics include operating states of the maintenance system),  
	a current communication states between at least two units of the building maintenance system, 
	a previous maintenance event of the equipment, or
	a recent maintenance event of the building maintenance system (see Fig. 12, “present event”/recent event; also, see  Fig. 13 diagnostics include operating states of the maintenance system).
	As per claim 7, Bhattacharya teaches a support system for automated building management assistance (see [0003]: "building management system…for monitoring equipment status, the building management system comprising a processing circuit…The processing circuit is further configured to generate a work order based on the one or more diagnostics. The processing circuit is further configured to cause the work order to include task details for resolving the one or more faults, wherein the task details are based on the one or more diagnostics associated with the one or more fault”; also, see Fig. 4 #448,
#366, #428) comprising:
	a first communication component (this has been interpreted as the support system or diagnostic controller; see Fig. 5 diagnostic controller performs these functions) configured to communicate with a mobile device (see Fig. 5 diagnostic controller communicates with mobile device 538), the first communication component receiving a first message identifying a maintenance event for equipment at a particular building (see claim 1 above the mobile device provides first message for the first communication component) and transmitting a second message identifying completion of the maintenance event for the equipment at the particular building (see claim 1 above; also, see [0110] “…a technician can indicate via the user interface 538 that the work order 540 is complete and in response the work order generator 534 can be configured to close the work order 540”);
	a second communication component configured to communicate with a building automation system, the second communication component collecting fault detection and diagnostics relating to the maintenance event in response to receiving the first message (see Fig. 4 FDD system 416; also, see figure 11: "Diagnostic from the fault", paragraph [0045] “The building controller can be configured to perform dynamic work-order generation with adaptive diagnostic task details”; also, see [0046], [0093], [0103], [0112]); and
	a processor (includes in the support controller; see Fig. 5 diagnostic controller performs these functions) configured to identify a status of the maintenance event as a basic issue or an advanced issue based on the fault detection and diagnostics (the  status of the maintenance event has been broadly interpreted in light of the specification as a type of equipment issue/fault being basic/nominally/operational or advanced/at fault; Bhattacharya teaches [0102] “…If a rule is true, the piece of building equipment may be experiencing a fault 528 or otherwise is operating abnormally… As an example, there may be a rule that indicates that a room is not getting enough cooling…”; thus, this suggest an advanced issue or issues; also, see [0118] “if a particular fault 528 is determined, the diagnostic controller 530 can analyze  what sub-rules 520 and/or constants 516 are responsible for the fault 528 being triggered. Based on various fault reasons 614 that the diagnostic controller 530 can receive and/or store, the diagnostic controller 530 can be configured to identify particular reasons for the fault 528 occurring”, also, see fig. 10 and [0125] “The diagnostic controller 530 is shown to order the diagnostics 532 in order time that the diagnostic 532 has been active i.e., the time that the rule 524 has been triggered. As can be seen in FIG. 10, a particular ABU i.e., AHU-D has three different diagnostics 532. The top diagnostic 1002 indicates that a supply air setpoint has been lower than an air limit for 102.57 hours. Since this fault 528 has been active for the longest amount of time, it is at the top of the list to signify to a technician that this may be the most relevant fault of AHU-D...”, also, see Fig. 5 diagnostic controller receives sub-rules 520 including which determines a basic event/issues “0102 The rule may use sub-rules 520 such as is the AHU operational, whether the cooling mode on, and whether the airflow in a proper range”; also, see [0050] “…For example, the work order may indicate which pieces of equipment in a system are likely responsible for the fault. This may allow a user to diagnose a system piece by piece in order of pertinence”), provide a plurality of manual tasks to the mobile device to address the maintenance event in response to identifying the status as the basic issue (see [0050] “to generate the work orders to include lists of actions to perform in resolving faults”; [0110] “Also, a technician can indicate via the user interface 538 that the work order 540 is complete and in response the work order generator 534 can be configured to close the work order 540”; also, see [0112]; also, see Fig. 12 the system asks the technician), and provide a plurality of semi-automated tasks to the mobile device to address the maintenance event in response to identifying the status as the advanced issue (see [0046] “The building controller can be configured to cause the work order to include where the fault of   the work order has occurred ( e.g., what building, what floor, what room) and further what tasks the technician needs to perform (e.g., what systems or values need to be tested or checked). The work order may indicate one or more faults…”; also, see [0126] “The diagnostics 532 may indicate that a particular piece of building equipment is experiencing a fault 528 and particular steps for trouble shooting and fixing the fault 528; also, see [0129] “The work order 504 further includes task details and reasons for the fault 528 occurring. In FIG. 13, the task details indicate that there is a calibration problem with an airflow sensor of the AHU; also, “),
	wherein the plurality of manual tasks include a plurality of manual actions to be executed at the equipment at the particular building based on interactions between the automated support system and the mobile device (see [0050] “to generate the work orders to include lists of actions to perform in resolving faults”; [0110] “Also, a technician can indicate via the user interface 538 that the work order 540 is complete and in response the work order generator 534 can be configured to close the work order 540”; also, see [0112]; also, see Fig. 12 the system asks the technician”; the tasks are generated and placed or displayed on the user  interface to fix the faults and are based on the interaction between the mobile device and the automated support system), and
	wherein the plurality of semi-automated tasks include at least one manual action of the plurality of manual tasks and at least one automated action determined by the automated support system for execution by the building automation system (see [0046], “paragraph [0125]: "A technician can click on each of the diagnostic 532 in the diagnostic list 1000 to view information indicating why the fault 528 may have occurred. If the building controller 502 generates a work order 540 for AHU-D, the work order 540 may include the top diagnostic 1002 shown in FIG. 10 as a task for a technician”; also, see [0129] “The work order 504 further includes task details and reasons for the fault 528 occurring. In FIG. 13, the task details indicate that there is a calibration problem with an airflow sensor of the AHU”), but Bhattacharya does not explicitly teach at least one automated action including the support system collecting information from one or more sensors of the building automation system in response to requesting the building automation system to operate one or more field devices.
	However, Sinha teaches a system comprising a support system implementing an automated action, the least one automated action including the support system requesting the building automation system to operate one or more field devices (see Col 1 line 63-67 to Col 2 lines 3 “in response to detecting a fault, the fault detection and correction agent/support system is configured to determine whether the fault can be corrected by opening or closing the valve. In response to determining the fault can be corrected by opening or closing the valve, the fault detection and correction agent is configured to correct the fault by operating the actuator to open or close the valve...”; also, see Col 12 lines 54-59 “FDD layer 416 may automatically diagnose and respond to detected faults. The responses to detected or diagnosed faults may include providing an alert message to a user, a maintenance scheduling system, or a control algorithm configured to attempt to repair the fault or to work-around the fault”; also, see Col 26 lines 36-67 “FDC agent 1052 can detect that fluid flowing through device 1022 to cooling coil 1032 is within the correct temperature range but not enough fluid is flowing through the device. In this case, an insufficient amount of chilled fluid is provided to cooling coil 1032 and insufficient cooling of a building space may result…. initiating a corrective action to be taken by another device in the HVAC system if the fault cannot be corrected by opening or closing the valve (step 1112)…”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Bhattacharya’s invention to include the support system implementing an automated action, the least one automated action including the support system requesting the building automation system to operate one or more field devices as taught by Sinha in order to correct or repair the fault automatically (see Col 12 lines 55-59). 
	While Sinha clearly teaches that the system collects sensor data and validates and verifies that the control strategies implemented in response to faults are working properly (see Col 12 lines 35-46 and 60-67), and while Bhattacharya clearly teaches collecting sensor data, Bhattacharya-Sinha does not explicitly teach collecting information from one or more sensors of the building automation system in response to requesting the building automation system to operate one or more field devices (in other words, Sinha does not explicitly verify if the correction action was successful or not or if the fault continues).  
	However, Chen teaches an HVAC building automation system comprising collecting information from one or more sensors of the building automation system in response to requesting the building automation system to operate one or more field devices (see [0010] “determining whether the sensor output increases more rapidly than a predetermined increase value, and performing a mitigation action including starting a blower and setting a damper to a venting position, to reduce the accumulation of refrigerant in the HVAC system; measuring voltage or current in the sensor when the blower is activated to determine if the refrigerant concentration decreases, measuring voltage or current in the sensor when the blower is activated to determine if the sensor output increase rate is diminishing, determining a fault based on whether the concentration of refrigerant continues to exceed a predetermined value or the sensor output increases after performing the mitigation action, and issuing an audible alarm and sending fault information if the fault is detected”; also, see [0033] “the mitigation actions include operating blower 114 and damper 118 to either add air to the system (dilution) or vent the contaminated air out of the system (e.g., via air vent 116), activate a warning or alarm system (issue audible, visual, wireless, etc. warnings), and/or shutting down one or more components of HVAC system 100”; also, see page 7 claim 18 “determining a fault based on whether the concentration of refrigerant continues to exceed a predetermined value or the sensor output increases after performing the mitigation action”; also, see [0038] and [0043]).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Bhattacharya-Sinha’s combination as taught above to include the function of collecting information from one or more sensors of the building automation system in response to requesting the building automation system to operate one or more field devices as taught by Chen in order to implement this function in the support system Bhattacharya-Sinha to verify that a fault continues or not after performing the mitigation action/automated action (see [0010] “determining a fault based on whether the concentration of refrigerant continues to exceed a predetermined value or the sensor output increases after performing the mitigation action”; also, see [0038]).	.
	As to claim 10, this claim is the system claim corresponding to the system claim 5 and is rejected for the same reasons mutatis mutandis.	
  	As per claim 11, Bhattacharya-Sinha-Chen teaches the support system as described in claim 7, Bhattacharya  further teaches wherein the plurality of manual tasks include at least one technician task selected from a group consisting of checking a component of the equipment, cleaning the component of the equipment, or changing the component of the equipment (see[0046] “The building controller can be configured to cause the work order to include where the fault of the work order has occurred ( e.g., what building, what floor, what room) and further what tasks the technician needs to perform (e.g., what systems or values need to be tested or checked)”; also, see paragraph [0127]: “Fix cooling coil valve”; also, see [0095] “repair”; also, see Figs. 12-14 suggestions to check components).
	As to claim 12, this claim is the system claim corresponding to the system claim 7 and is rejected for the same reasons mutatis mutandis (claim 7 already includes narrower limitations that covers all of the limitations of claim 12. Same rationale applies herein).
	As to claim 14, this claim is the method claim corresponding to the system claim 1 and is rejected for the same reasons mutatis mutandis.
	As to claim 17, this claim is the method claim corresponding to the system claim 5 and is rejected for the same reasons mutatis mutandis
 	As to claim 18, this claim is the method claim corresponding to the system claim 11 and is rejected for the same reasons mutatis mutandis.	
	As to claim 19, this claim is the method claim corresponding to the system claim 12 and is rejected for the same reasons mutatis mutandis.
Claims 2-4, 8-9, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya (WO 2019018009) in view of Sinha et al (US 10739029) and Chen et al (US 20160178229) as applied to claim 1 above, and further in view of Jacobi et al (US 20120310602 cited in IDS).
	As per claim 2, Bhattacharya-Sinha-Chen teaches the system as described in claim 1, while Bhattacharya clearly teaches the system assigns the work order 540 based on a location of the technician and using a phone/mobile device, Bhattacharya does not explicitly teach wherein the mobile device provides a third message identifying a global positioning system location of the mobile device or a confirmation that the mobile device is positioned at a location corresponding to the maintenance event.
 	Jacobi teaches a maintenance management system comprising wherein the mobile device provides a third message identifying a global positioning system location of the mobile device or a confirmation that the mobile device is positioned at a location corresponding to the maintenance event (see Fig. 5 mobile device components, including GPS component 614; Fig. 12 mobile device 1108 sends its position; see [0044] “For example, the mobile device 500 may determine a user's current position through one of the systems described above such as GPS”; see [0060] “the mobile device of FIG. 5, transmits a request to display an environment at location X to a server 1106. The client device 1108 may access the server 1106 through an application program interface (API) and/or a web interface. The server 1106 fetches display information for location X from a model 1104 at call 1114”; also, see [0062] “the environment may correspond to a user's location…”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Bhattacharya-Sinha-Chen’s combination as taught above to include wherein the mobile device provides a third message identifying a global positioning system location of the mobile device or a confirmation that the mobile device is positioned at a location corresponding to the maintenance event as taught by Jacobi in order to display data content based on a location of the user’s mobile device (see Fig. 11 and [0060-0062])
	As per claim 3, Bhattacharya-Sinha-Chen teaches the system as described by claim 1, while Bhattacharya teaches the support system provide layout information including at least a structure in response to receiving the message identifying the maintenance event (see Fig. 13 location, building, floor), Bhattacharya does not explicitly teach  wherein the automated support system provides building layout information about the particular building to the mobile device in response to receiving the message identifying the maintenance event, the building layout information including at least one of structure, equipment, venting, plumbing, or wiring layout associated with the particular building (in the broadest reasonable interpretation the claims as recited are implicitly suggested by Bhattacharya, however, for purposes of compact prosecution the reference Jacobi is relied upon to explicitly teach these limitations. Layout has been interpreted as display of drawings/schematics of equipment, venting, plumbing, or wiring layout associated with the particular building).
	However, Jacobi teaches a maintenance management system comprising wherein the automated support system provides building layout information about the particular building to the mobile device in response to receiving the message identifying the maintenance event, the building layout information including at least one of structure, equipment, venting, plumbing, or wiring layout associated with the particular building (see Fig. 2 building structure is displayed; also, see Fig. 3 layout of building and equipment in a display; also, see Fig. 8 layout of structure; also, see Fig. 5 structure/building view and plumbing layout, see [0038] and [0044] every time the user moves its location causes the content about the building to be updated including displaying equipment layout at the users’ current position).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Bhattacharya-Sinha-Chen’s combination as taught above to include wherein the automated support system provides building layout information about the particular building to the mobile device in response to receiving the message identifying the maintenance event, the building layout information including at least one of structure, equipment, venting, plumbing, or wiring layout associated with the particular building as taught by  Jacobi in order to allow a user allow a user to navigate through a building and receive content such as layout of equipment, structure, plumbing or any layout content according the use’s current location (see [0044]).
 	As per claim 4, Bhattacharya-Sinha-Chen teaches the system as described by claim 1, while Bhattacharya teaches scheduling information system receiving information, Bhattacharya does not explicitly teach further teaches further comprising a computerized maintenance management system configured to provide scheduling information associated with the maintenance event to the support system and/or mobile device.
	However, Jacobi teaches a maintenance management system comprising a computerized maintenance management system configured to provide scheduling information associated with the maintenance event to the support system and/or mobile device (see Abstract “CMMS”; also, see [0004]  “…To manage these tasks, FM groups typically utilize a computerized maintenance management system (CMMS). Examples of conventional CMMSs include Mainsaver, Maximo, and FM Desktop. The CMMS may include information to assist FM staff such as scheduled and unscheduled maintenance tasks and completed and repair request tickets; also, see [0036] “After a component is selected in the building view 204, the information view 202 may be updated with information such as model data and maintenance data about the selected component. Maintenance data for the information view 202 may be obtained from a computerized maintenance management system (CMMS) or other database. The information view 202 may include data such as part information about the selected components, capabilities of the selected component, and/or scheduled and completed maintenance for the selected component”; also, see Fig. 11 the CMMS provides data; also, see fig. 8).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Bhattacharya-Sinha-Chen’s combination as taught above to include a computerized maintenance management system configured to provide scheduling information associated with the maintenance event to the support system and/or mobile device as taught by Jacobi in order to provide scheduling data and maintenance content to a technician based on its current location (see Fig. 8 and see [0049] and [0061]).
	As to claim 8, this claim is the system claim corresponding to the system claim 2 and is rejected for the same reasons mutatis mutandis.
	As to claim 9, this claim is the system claim corresponding to the system claim 3 and is rejected for the same reasons mutatis mutandis.
	As to claim 15, this claim is the method claim corresponding to the system claim 2 and is rejected for the same reasons mutatis mutandis.
	As to claim 16, this claim is the method claim corresponding to the system claim 3 and is rejected for the same reasons mutatis mutandis.
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya (WO 2019018009) in view of Sinha et al (US 10739029) and Chen et al (US 20160178229) as applied to claim 1 above, and further in view of Hoffman (US 20180338119).
	As per claim 6, Bhattacharya-Sinha-Chen teaches the system as described by claim 1, but it does not explicitly teach further comprising a technical support system comprising an activity tracking system and a plurality of technical support terminals communicating with the activity tracking system, wherein the technical support system connects with the mobile device, or adds the mobile device to its queue, in response to the support system identifying a particular task requiring non-automated assistance.
 	However, Hoffman teaches a maintenance management system comprising a technical support system comprising an activity tracking system and a plurality of technical support terminals communicating with the activity tracking system (see Fig. and Fig. 2 terminals 150a-b, and 160 are technical support terminals of a technical support system; tracking system is server 240 tracking activity; also, see Fig. 3), wherein the technical support system connects with the mobile device, or adds the mobile device to its queue (see 0005), in response to the support system identifying a particular task requiring non-automated assistance (the technical support system (150a-b, 160) connect with mobile devices 110a-b to provide assistance from expert technicians; also, see [0069], and [0070] “…Collectively the remote assistance patterns can follow a ring, hub-and-spoke or a mixed topology for simultaneous multi party collaboration all facilitated through the SEENIX Application under use”; also, see [0073]).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Bhattacharya-Sinha-Chen’s combination as taught above to include a technical support system comprising an activity tracking system and a plurality of technical support terminals communicating with the activity tracking system, wherein the technical support system connects with the mobile device, or adds the mobile device to its queue, in response to the support system identifying a particular task requiring non-automated assistance as taught by Hoffman in order to provide remote assistance to a technician when a problem is beyond its expertise (see [0053] “If further assistance is needed beyond the expertise of the control room technician at the remote device 150a, then a second control room technician can be invited through the application under use in the SEENIX platform (e.g., the system 100) and access the multicast video via, for the example the remote device 150b”).
 	As to claim 13, this claim is the system claim corresponding to the system claim 6 and is rejected for the same reasons mutatis mutandis.
	As to claim 20, this claim is the method claim corresponding to the system claim 6 and is rejected for the same reasons mutatis mutandis.
Conclusion
	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure. 
	Khalate et al (US 20180373234 teaches a BAS system comprising an FDC system comprising performing, by the processing circuit, an automated control action based on the fault diagnosis to at least one of prevent or compensate for the predicted fault (0005, 0022, 0066, 0110…). 
	Shah et al, Eryurek, Reddy and Noboa (refences cited D-G in the 892) alone or in combination teach or suggest performing corrective actions to clear a fault, and collect sensor data in response to operating devices during the implemented action.  
	Shah et al (US 7055062) teaches an automated system collecting data after an automated action repair has taken palce to very if the fault was eliminated. 	
  	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117